IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                December 5, 2007
                                No. 07-40133
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ALFONSO LOPEZ-MORALES

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1203-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Alfonso Lopez-Morales was convicted on a guilty plea to two charges:
possessing heroin and methamphetamine, respectively, each with intent to
distribute. He was sentenced to 168 months in prison.
      Lopez asserts the district court erred by applying a presumption of
reasonableness to the advisory guidelines sentencing range and by failing to give
sufficient weight to the sentencing factors of 18 U.S.C. § 3553(a). Lopez thus
contends his sentence is unreasonable and should be vacated. The record refutes

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40133

Lopez’s assertions. The district court’s remarks at sentencing show that Lopez’s
sentence was the result of a balancing of the proper factors, including the
guidelines and the considerations of § 3553(a). There is no indication in the
record that Lopez-Morales’s sentence is the result of “a clear error in the court’s
exercise of its broad sentencing discretion.” See United States v. Nikonova, 480
F.3d 371, 376 (5th Cir. 2007), cert. denied, 128 S. Ct. 163 (2007).
      Lopez further asserts this court’s jurisprudence affording a presumption
of reasonableness to a sentence falling within a properly calculated guidelines
range is contrary to United States v. Booker, 543 U.S. 220 (2005). As Lopez
concedes, this claim is foreclosed by Rita v. United States, 127 S. Ct. 2456, 2462
(2007).
      AFFIRMED.




                                        2